 DIAMOND AUTOMOTIVE DISTRIBUTORS, INC.103Diamond Automotive Distributors,Inc. and NewtonCarburetor and Ignition,Inc.and InternationalUnion of United Automobile,Aerospace and Agri-cultural ImplementWorkers of America(UAW).'Cases I-CA-9482 and I-CA-9627October 17, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn June 21, 1974, Administrative Law Judge JerryB. Stone issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and the Re-spondents filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith and to adopt his rec-ommended Order, as modified.The Administrative Law Judge found that the dis-charge of Donald Desmarais on February 22, 1974,'was not discriminatorily motivated and therefore wasnot violative of Section 8(a)(3) and (1) of the Act. Wedisagree.4As found by the Administrative Law Judge, inSeptember, Respondents hired Donald Desmarais tobe store manager at Respondents' Whitman store.However, the Whitman store was closed for econom-ic reasons around November 12 to November 19,and Desmarais was transferred to run Respondents'Chestnut Street store around November 23.On December 1, a meeting was held by Joel Dia-mond in which a new company policy was promul-gated.Diamond said the employees would have towork longer hours and harder. No mention wasmade of additional remuneration. The employeestHereinaftercalled UAW.2The Respondents have excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that -the resolutions are incorrect.Standard Dry Wall Products, Inc...91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.3All dates are in 1973 unless otherwise stated.4Member Kennedy agrees with the conclusion of the Administrative LawJudge that the evidence does not establish that Respondents dischargedDesmarais on February 22, 1974, for discriminatory reasons within themeaning ofthe Act. Accordingly, Member Kennedy would sustain the Ad-ministrative Law Judge's dismissal of the 8(a)(I) and (3)allegations of thecomplaint regarding the discharge of Desmarais.discussed this and decided to get some informationabout a union. Desmarais made a telephone call tothe National Labor Relations Board. Desmarais andGeorge Lee, found by the Administrative Law Judgeto have been discriminatorily discharged, a findingwe would not disturb, later made a telephone call toGerald Harris of the UAW. Four employees, includ-ing Desmarais, attended a meeting on December 3 atthe UAW hall, signed authorization cards, and tookliterature and authorization cards with them to besigned by other employees. On December 4, theseemployees, includingDesmarais,distributed theunion literature around the building at Respondents'Chestnut Street store and in Joel Diamond's office.On December 6, Harris, the UAW representative,sent a letter to Joel Diamond, president and treasurerofRespondent Diamond Automotive Distributors,Inc., requesting recognition. The letter was signed forby employee Charles Earnest and was received byJoel Diamond. The letter was in an envelope bearingthe Union's return address. Diamond looked at theenvelope and remarked in effect that he wanted toknow if it were a bomb or not. He then opened theletter and went into his office.On December 7, Lee was fired, as found by theAdministrative Law Judge, for his union activity. OnDecember 8, Joel Diamond called employees Des-marais and Earnest into his office and engaged inillegal interrogation of Desmarais concerning his andothers' union activities. On December 11, Milton Di-amond, president and treasurer of Respondent New-ton Carburetor and Ignition, Inc., engaged in severalconversations with employees in which he unlawfullyinterrogated employees about their union activitiesand created the impression that the employees' unionactivities were under surveillance.On January 2, 1974,5 Desmarais and Joel Dia-mond had a discussion during which Diamond toldDesmarais that he fired Lee because of the Union.Thereafter, on January 15, Joel Diamond told Des-marais that "if the Union got in, that he'd [Diamond]have to take George [Lee] back and I'd [Desmarais]end up without a job." The Administrative LawJudge found and we agree that this was an illegalthreat to Desmarais' job security if he supported theUnion taken in context with the fact that prior to theunion activity of the employees Respondents had in-tended to operate with a nucleus of employees in-cluding both Lee and Desmarais.During the conversation between Desmarais andDiamond on January 15, Desmarais told DiamondthatDesmarais would have to protect himself andlook for another job. Thereupon, Diamond told Des-marais that he would give him a good reference and5All dates hereafter are in 1974.214 NLRB No. 17 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDDesmarais told Diamond that he would give him 2weeks' notice before he left.On February 11, Desmarais told Joel Diamondthat he had been called by a company named Milli-pore which wanted him to start work in l week. Dia-mond asked Desmarais whether he was going to giveDiamond notice. Desmarais did not reply but shookhis head, indicating that he would not be able to givenotice.Desmarais told Diamond that Millipore wassupposed to call him that night and let him knowabout the job. Diamond asked Desmarais to let himknow what happened.Millipore did not call Desmarais about the job onFebruary 11. The next day, February 12, Desmaraistold Diamond that he had not heard from Millipore.On Saturday, February 16, some of the driversasked Desmarais whether Respondents were going tobe open on Monday, February 18, a legal holiday inMassachusetts. Desmarais told the drivers that as faras he knew Monday was a holiday, that Joel Dia-mond had not told him anything, and that theyshould ask him. One of the drivers stated that if theywere to work Joel Diamond would have told them.The drivers then left work. Later that day, Joel Dia-mond told Desmarais that the Respondents had de-liveries and work to do on Monday.Desmarais and all the other employees did notwork on Monday, February 18. On Tuesday, Febru-ary 19, when Joel Diamond asked Desmarais why hehad not worked the previous day, Desmarais repliedthat he had thought that Monday was a holiday.Desmarais also said he had thought that Diamondwas confused and was thinking about Tuesday in-stead of Monday when Diamond had told him onSaturday that there was work to do on Monday.On February 20, the Respondents brought in asalesman to learn Desmarais' work. Thereafter, onFebruary 21, Diamond asked Desmarais if he hadheard from Millipore. Desmarais answered that hehad not heard from Millipore and that he did notexpect to hear from them since, if he were going to,he would have heard by then. .On February 22, Desmarais was terminated byJoel Diamond. This was the same day that a Stipula-tion for CertificationUpon Consent Election wassigned by Respondents and the UAW. The next day,February 23, Joel Diamond told Desmarais that hewas firing him because "I don't want anybody work-ing for me looking around for another job." Dia-mond said that he was getting a lot of phone calls forreferences and Desmarais was taking too much timeoff from work going on interviews. At the hearing,JoelDiamond asserted business decline as an addi-tional reason for discharging Desmarais.On these facts, the Administrative Law Judgefound that Desmarais was a known union supporter;the Respondents were opposed to the Union and en-gaged in extensive conduct violative of Section8(a)(1) and (3) of the Act; Respondents had indi-cated to Desmarais that Respondents were selectingpersons for continuance or discharge on the basis ofbelief as to their union activity or support or howthey would vote in an upcoming NLRB representa-tion election; and the timing of Desmarais' dischargeon February 22, the same day that a stipulated elec-tion agreement was entered into, was suspect. Basedon the above, he stated that, if valid reasons did notexist for the termination of Desmarais on February22, the above findings would warrant a conclusionthat the discharge of Desmarais was for discrimina-tory reasons.With these facts established and the rejection ofRespondents' economic justification by the Adminis-trative Law Judge with regard to George Lee's dis-charge, the Administrative Law Judge neverthelessfound that the real reason for Desmarais' dischargewas not his union activity nor Respondents' unionanimus but rather Desmarais' failure to report towork on February 18, and the continuing efforts byDesmarais to secure other employment. We disagree.This first ground, as the record shows, was neveradvanced by Respondents as grounds for dischargeeither in the reasons given to Desmarais by Joel Dia-mond or by Diamond on the witness stand. In factno one else reported for work that day and yet onlyDesmarais was discharged under a suspicious timingsequence-the day a stipulated election agreementwas executed.As to the second ground, the only reason that Des-marais was looking for another job was because hehad been, as found by the Administrative LawJudge, previously and illegally threatened with dis-charge by Joel Diamond.In these circumstances, we will not permit Respon-dents to take advantage of the fact that Desmaraisrightly took seriously their illegal threat of discharge.On the basis of the above, we are convinced that thedischarge of Desmarais was an effectuation of Re-spondents' prior threat of job loss and was directlyrelated to Desmarais' union activities.Accordingly, we find that this discharge tended toand did discourage membership in the UAW in vio-lation of Section 8(a)(3) and (1) of the Act and shallorder that Respondents offer Donald Desmarais theposition he previously held or, if that job no longerexists,a substantially equivalent position, withoutprejudice to his seniority or other rights and privi-leges, and make him whole for any loss he may havesuffered as a result of such discrimination. Intereston any monetary benefit lost as a result of Respon- DIAMOND AUTOMOTIVE DISTRIBUTORS, INC.105dents'discrimination againstDesmarais shall becomputed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716'(1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that Respondents, Dia-mond Automotive Distributors, Inc., and NewtonCarburetor and Ignition, Inc., Newton, Massachu-setts, their officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as modified below:1.Substitute the following paragraph for para-graph 2(a):"(a)Offer George Lee and Donald Desmarais im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges, and make themwhole in the manner set forth in the section of thisDecision entitled `The Remedy."'2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to George Lee and Donald Des-marais immediate and full reinstatement to theirformer positions or, if such positions no longerexist, to substantially equivalent positions, with-out prejudice to their seniority or other rightspreviously enjoyed, and make them whole forany loss of pay suffered by reason of the dis-crimination against them.WE WILL NOT discharge or otherwise discrimi-nate against our employees because of their ac-tivitieson behalf of International Union ofUnited Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), or onbehalf of any other labor organization.WE WILL NOT interrogate our employees con-cerning their union or protected concerted activ-ities, sympathies, and beliefs, in a manner con-stituting interference with, restraint, and coer-cion within the meaning of Section 8(a)(1) of theAct.WE WILL NOTthreaten our employees with dis-charge or other reprisals because of their engag-ing in union or protected concerted activities.WE WILL NOTgive our employees the impres-sion that their union or protected concerted ac-tivities are under surveillance.WE WILL NOTin any other manner interferewith, restrain,or coerce our employees in theexercise of their rights guaranteed in Section 7of the Act.All our employees are free to engage in or to re-frain from engaging in union or concerted activities,except to the extent that such rights might be affect-ed by an agreement in accordance with Section8(a)(3) ofthe Act.DIAMONDAUTOMOTIVEDISTRIBUTORS, INC.NEWTON CARBURETOR ANDIGNITION, INC.DECISIONSTATEMENT OF THE CASEJERRYB. STONE, Administrative Law Judge: This pro-ceeding under Section 10(b) of the National Labor Rela-tions Act, as amended, was tried pursuant to due notice onApril 17 and 18, 1974, at Boston, Massachusetts.The original charge in Case 1-CA-9482 was filed on De-cember 10, 1973. The amended charge in Case 1-CA-9482was filed on December 12, 1973. The original charge inCase 1-CA-9627 was filed on February 25, 1974. Theamended charge in Case 1-CA-9627 was filed on March21, 1974. The order of consolidation and the consolidatedcomplaint in this matter was issued on March 26, 1974.The issues concern (1) whether the Respondent has violat-ed Section 8(a)(1) of the Act by certain acts of interroga-tion, threats, and promises of benefits, and (2) whether theRespondent has violated Section 8(a)(3) and (1) of the Actby the discharges of George Lee and Donald Desmarais.All parties were afforded full opportunity to participatein the proceeding.Briefshave been filed by the GeneralCounsel and the Respondent and have been considered.Upon the entire record in the case and from my observa-tion of witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings and ad-missionstherein.Diamond Automotive Distributors, Inc. and NewtonCarburetor and Ignition, Inc., are and at all times materialherein have been corporations duly organized under andexistingby virtue of the laws of the Commonwealth ofMassachusetts. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDAt all times material mentioned, Diamond AutomotiveDistributors, Inc. has maintained its principal office andplace of business at 1185 Chestnut Street in the city ofNewton, county of Middlesex, and Commonwealth ofMassachusetts; and at all times herein mentioned, NewtonCarburetor and Ignition, Inc., has maintained its principaloffice and place of business at 1191 Chestnut Street in thecity of Newton, county of Middlesex, and Commonwealthof Massachusetts, and both are now and continuously havebeen engaged at said premises in the sale and distributionof automotive parts and related products.The two corporations, referred to above, in the courseand conduct of their business cause, and continuously havecaused at all times herein mentioned, large quantities ofautomotive parts for resale to be purchased and transport-ed in interstate commerce from and through various Statesof the United States other than the Commonwealth ofMassachusetts, and cause and continuously have caused atall times herein mentioned, substantial quantities of auto-motive parts to be sold and transported from said premisesin interstate commerce to States of the United States otherthan the Commonwealth of Massachusetts.Annually, Diamond Automotive Distributors, Inc. re-ceives automotive parts valued in excess of $50,000 frompoints located outside the Commonwealth of Massachu-setts.Annually, Newton Carburetor and Ignition, Inc. receivesautomotive parts valued in excess of $50,000 from pointslocated outside the Commonwealth of Massachusetts.As conceded by the two corporations and based uponthe foregoing, it is concluded and found that the DiamondAutomotive Distributors, Inc. and Newton Carburetor andIgnition, Inc., are and have been at all times material here-in, employers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.Although initially in issue, the facts and statements bycounsel narrowing the issues, reveal that the Employersconstitute one employer within the meaning of the Act andthat each therefore is jointly and severally responsible forthe conduct engaged in with respect to the litigated unfairlabor practices. It is so found. Thus, the two referred tocorporations will be referred to herein as Respondent.11.THE LABOR ORGANIZATION INVOLVEDThe facts are based upon the pleadings,and lack of deni-al therein.InternationalUnion of United Automobile,Aerospace and AgriculturalImplementWorkers of Ameri-ca (UAW),is now,and has beenat all timesmaterial here-in, a labor organization within themeaning ofSection 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Preliminary IssuesSupervisory statusThe facts are based upon the pleadings and admissionstherein and the foregoing.At all times material herein, the following named per-sons occupied positions set opposite their respective names,and have been and are now agents of the Respondent, act-ing on Respondent's behalf, and are supervisors within themeaning of Section 2(1 1) of the Act.Joel Diamond-President and Treasurer, DiamondAutomotive Distributors, Inc.Milton Diamond-President and Treasurer, New-ton Carburetor and Ignition, Inc.B. The Status of Lee and DesmaraisThe General Counsel's complaint, dated March 26,1974, alleged in part that "Respondents did on or aboutDecember 7, 1973 discharge George Lee and on February22, 1974 discharged Donald Desmarais, both employeeswithin the meaning of the Act, then employed at Respon-dent Diamond's Chestnut Street Store." The Respondent'sanswer filed in this proceeding admitted the facts in theforegoing allegation.At the trial in this matter the Respondent was permitted,as a matter of pleading, to amend its answer and to assertthat Desmarais was a supervisor within the meaning of theAct at times relevant to the issues in the proceeding. Al-though Respondent litigated Lee's status as being that of asupervisor prior to November 23, 1973, Lee admittedly wasa nonsupervisory employee at the time of all events in realissue in this proceeding.Despite the permission granted to the Respondent toamend pleadings and to litigate the status of Desmarais,such pleadings as filed remain as evidence to be consideredin the nature of admissions against interest. Further, it isclear that Respondent had agreed on February 22, 1974,with respect to an NLRB representation election, that Des-marais be included in the bargaining unit. Such evidence,while not being conclusive, as pointed out in Respondent'sbrief, constitutes evidence for consideration and evaluationin the determination of Desmarais' status.The issue as to whether Desmarais was a supervisor ornot relates to the duties, authority, and responsibility of themanager of Respondent's Chestnut Street store. Lee wassuch store manager,prior to November 23, 1973, and Des-marais was such store manager after November 23, 1973,and untilhis discharge on February 22, 1974. There hasbeen no store manager at such location since February 22,1974.Some evidence was presented with respect to Lee's andDesmarais' duties, at other of the Respondent's stores priorto being manager of the Chestnut Street store. At the Whit-man store, the facts indicate that Desmarais, as manager,had with the approval of Joel Diamond fired an employee.The factsin this case,however, ultimately boil down towhether Lee and Desmarais had authority to responsiblydirect employees in a nonroutine manner and to exerciseindependent judgment at the Chestnut Street store. Thefacts as to their authority at other stores are not of persua-sive probative value in determining such issue.The facts as to Lee's and Desmarais' duties as store man-ager at the Chestnut Street store reveal that they essentiallydid the same work as the other two or three employees who DIAMOND AUTOMOTIVE DISTRIBUTORS, INC.107worked there. The store manager, as other employees did,ordered stock, dispatched drivers, worked on inventory,and worked on the counter. The store manager did notpossess the authority to hire or fire and did not possessother similar clear authority indicia of supervisory status.The evidence presented with respect to the authority, orlack thereof, of the store manager to make effective recom-mendations with respect to hiring and firing at the Chest-nut Street store was presented in a muddled and imprecisemanner. The evidence does not reveal that the Respondenthad delegated to the Chestnut Street store manager author-ity to effectively recommend hiring or firing of employees.Nor does it reveal that Respondent did or did not makeindependent checks upon recommendations.The issue boils down to a determination of whether thestoremanager responsibly directs the work of the otheremployees. Joel Diamond credibly testified with respect tothe Chestnut Street store manager's duties as follows:A. No. There's different phases to this type of busi-ness.There's countermen who just look up parts.There are men who have to oversee this. Now, Donwas what we call manager, he would oversee ev-erything and he would make the decisions of whereeverything is delivered, when it has to be delivered,what orders are to be made up and things like that.Q.Well, isn't that pretty much determined by theorders as called in by the salesmen or by customers?A. No, because orders can be delivered on differentdays and it's up to the manager to make sure they'redelivered on the days that he thinks that it should bedone.Q.Well, that's just a routine act, isn't it?A. No, it's a long, tiresome job because you haveto-it's a traffic control job, really, because you haveto figure out where you're sending your men and howlong it's going to take them, how many deliveries youcan make at the time. After you've done it for manyyears, it becomes natural. It may look easy but it isn't.Lee, Desmarais, and Earnest testified to the effect thatthe store manager and counterman duties were essentiallythe same, excepting that the store manager was "incharge," and that the work was routine in nature.It is undisputed, unless the store manager is a supervisor,that the Chestnut Street store is without direct on-the-spotsupervision for around 50 percent of the time. Thus, Presi-dent Joel Diamond is away from such store 3 to 5 hourseach day. It is noted, however, that since February 22,1974, the Chestnut Street store has admittedly operatedwithout a store manager.Considering all of the foregoing, I am persuaded that thepreponderance of the evidence requires a finding that dur-ing the period of time December 1, 1973, to February 22,1974, the Chestnut Street store manager was not a supervi-sor within the meaning of the Act. The question is closebecause of the routine nature of the work and the absenceat times of President Diamond, leaving the store managerin charge. Respondent's acts in treating the store managersas rank-and-file employees in meetings on December I, 5,and other dates, in stipulating such employees to be in theemployee bargaining unit, and in admission in pleadings,persuade that whether or not at some time in the past suchemployees had been supervisors, they were not supervisorsinDecember 1973 or thereafter. I conclude and find thatDesmarais was not a supervisory employee during timesrelevant to this proceeding.'C. IntroductionDiamond Automotive Distributors, Inc., and NewtonCarburetor and Ignition, Inc., are two separate corpora-tions engaged in the sale and distribution of automotiveand related parts. Diamond functions as a jobber, buysparts from warehouses including Newton, and sells anddistributes parts to dealers, gas stations and independentgarages. Newton operates as a warehouse and sells parts toDiamond and other jobbers. The two corporations, Dia-mond and Newton, function as an intertwined enterprisewith Joel Diamond being more in charge of Diamond andMilton Diamond more in charge of Newton. The employeecomplements are small in number with Newton havingaround five employees, and with Diamond having aroundfive employees.This proceeding involves issues as to whether GeorgeLee and Donald Desmarais were discriminatorily dis-charged by Respondent in violation of Section 8(a)(3) and(1) of the Act, and whether certain other conduct of theRespondent constituted violations of Section 8(a)(1) of theAct.George Lee was hired in 1971 as the store manager ofDiamond's Watertown Street store. His work at such storebrought him in close association with Milton Diamond.Personality problems arose between Milton Diamond andGeorge Lee. Lee was unhappy with the situation, and Leewas transferred to Diamond Automotive's Chestnut Streetstore in May of 1973..During the period of. time of Lee's tenure as store man-ager of the Diamond Chestnut Street store, May 1973 toNovember 1973, the United States was confronted with an"energy crisis." During this time Diamond's sale and distri-bution of parts to its gasoline station trade customers de-clined from $4,000 per month to $900 per month.Respondent's officials attributed part of the reason forsuch decline to the attitude displayed by Lee toward cus-tomers.In September 1973, Respondent hired Donald Desma-rais to be store manager at Diamond's Whitman store. TheWhitman store, however, was closed for economic reasonsaround November 12 to November 19, 1973, and Desma-raiswas transferred to Diamond's Chestnut Street storearound November 23, 1973. Respondent's official Joel Di-amond told Desmarais that he (Desmarais) was going torun the Chestnut Street store.Around the time that Respondent was planning to close1 I have considered the fact that the store manager made higher wagesthan other employees, and the fact that employees considered that theyshould follow the store manager's orders because he was "in charge," inarriving at the conclusions herein. Such facts balanced against the facts ofgreater experience, routineness of work, and the reasonableness of followingof routine orders are not persuasive of a contrary finding. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheWhitman store, the Respondent had to fill what wasdescribed as a "Bangladesh" order. This particular orderwas a large order and required more effort and skill thannormal in processing. Lee was the person who had the re-sponsibility for the filling of this order and filled the orderduring his normal working hours. Because Lee exerted skilland ingenuity in filling the "Bangladesh" order, Lee con-sidered that he should receive a $90 commission in addi-tion to his regular pay. The Respondent had not in the pastpaid such commission, considered that Lee had performedhis work during regular working hours, and considered thathe was not entitled to such commission. Lee and MiltonDiamond had a number of discussions concerning his re-quest for a commission on the "Bangladesh" order, andthere occurred some ill feelings between the Diamondsand Lee as a result of such discussions and the Diamonds'refusal to pay a commission. A subsequent "Bangladesh"order was placed with the Respondent, and Lee refused towork on the same even though it was within the scope ofhis duties.There is dispute between the testimony of Lee and theDiamonds (Joel and Milton) as to the difficulties betweenthe Diamonds and Lee before he was terminated as storemanager and became a salesman on November 23, 1973. 1am persuaded that Lee shaded his testimony to presenthimself in the best light. I am similarly persuaded that theDiamonds shaded their testimony to present Lee in theworst light. The thrust of the facts as to the personalityproblem between Milton Diamond and Lee and the "Ban-gladesh" commission problem, however, is clear.Considering the fact that Joel Diamond took Lee asstoremanager at the Chestnut Street store after Lee hadpersonality problems with Milton Diamond, that Joel Dia-mond used Lee as a salesman for a new territory after the"Bangladesh" commission problem and customer attitudeproblem, I am persuaded that the Diamonds did considerLee to have the difficulties as described, but consideredthat his abilities outweighed such problems.Around November 23, 1973, Joel Diamond had consid-ered Lee's capabilities and problems, the closing of theWhitman store, economic conditions, and the availabilityofDesmarais as a store manager for the Chestnut Streetstore. Joel Diamond, weighing the pros and cons, decidedtomake Desmarais the store manager for the ChestnutStreet store and to terminate Lee's employment. When JoelDiamond and Lee discussed the termination of Lee asstore manager, Lee introduced the idea of his becoming asalesman in a territory not previously covered byRespondent's salesmen. Although the discussion startedout on the basis of Lee's being in effect an independentcontractor, the ultimate arrangements were those of a sala-ried salesman. I note, despite some clear friction betweenLee and Milton Diamond, that Joel Diamond appears tohave been a practical and essentially fair-minded individu-al in his dealings with Lee at this point.Lee worked several days as a salesman. Perhaps becauseof the "energy crisis" and the fact that the territory wasvirgin territory, the selling trip was largely unsuccessful.Lee returned to the Chestnut Street store and was assignedcertain responsibilitieswith respect to clearing out andmoving equipment from the Whitman store to the Chest-nut Street store on November 29 and 30, 1973. During themovement of such equipment, an accident occurred where-in a lathe fell, while being removed from a truck, and sub-stantial damage occurred to the lathe.JoelDiamond's actions around November 23, 1973, in-dicated a decision to terminate Lee at that time. JoelDiamond's actions on December 1, 1973, set forth laterherein, however, reveal that Joel Diamond changed hismind and intended to keep Lee as part of a nucleus of acut-down crew of employees to carry on the work of theChestnut Street store. The facts indicate that around thistime the Respondent had let drivers go or was faced withhaving less drivers.D. Events ofDecember1-4, 1973On December 1, 1973, Joel Diamond held a meeting ofemployees at the Chestnut Street store. Present at the meet-ing,which occurred around 12:30 p.m., were Joel Dia-mond, Milton Diamond, John Diamond, Don Desmarais,and George Lee. The conversation that occurred con-cerned the Chestnut Street store in general. Lee suggestedthat employee Earnest be brought in. A driver was asked tohandle the counter so that Earnest could participate in themeeting.What Joel Diamond told the employees is re-vealed by the following credited excerpts from Lee's testi-mony.A.Well, he said that things were rough out there.There was an energy crisis on, parts and oil were inshort supply. He said because things were so bad outthere that we were going to have to work longer andharder hours and if we didn't want to, he would getsome people who would.A. After he said that, I said, "wait a minute, howare we supposed to do this. We have two less peoplethan we had a week ago. We have three drivers, twoare out all day and one makes local deliveries." Thatmeans no drivers and they were talking about how thedriverswould unload the trucks and do the heavywork. I said, "How is that possible to do it. It wouldbe up to us, the three people remaining, Don Desma-rais,Chuck and myself to unload the trucks, load thetrucks, wait on retail and garage trade, put stock awayand so on and so forth." And he said, "Well, you'regoing to have to work harder and longer to do it." Hesaid we would also make local deliveries.Q.Who would make-A. Don and I would make local deliveries.Q.Was anything said about more money?A. No, no compensation was mentioned at all.A. Joel mentioned that one of my jobs, my primaryjob would be checking the orders to be sure they wereaccurate.Don's would be putting them up. Chuck'swould be writing them up and so on and so forth using DIAMONDAUTOMOTIVEDISTRIBUTORS, INC.the drivers to pull the orders.Q.Who was going to schedule them.A.We were going to schedule the trucks to go-Q.Who is "we"?A. Don, Chuck and myself.Q. The three of you?A. Right. Get together and schedule a route thesalesman should follow, north, south, east and west.A. Oh, yes. There was also some conversation, afterhe said to work harder and longer, he said that Chuck,Don and myself would be the nucleus of the crew.Later that day Lee, Earnest, and Desmarais, while at theChestnut Street store, discussed what had transpired at the12:30 p.m. meeting. Again, on Monday, December 3, 1973,the three employees again discussed what had transpiredon December 1, 1973. The employees decided to see whatcould be done about the requirement to work extra hours.Desmarais made a telephone call to the National LaborRelations Board (apparently the regional office located inBoston,Massachusetts). Lee and Desmarais later made atelephone call to Gerald Harris of the UAW. A meetingwas set for the union hall on the evening of December 3,1973. Lee, Desmarais, and Earnest invited another employ-ee,Al Batte, to go to the union hall with them.The above-mentioned employees went to the UAWunionhall around 6 p.m. on December 3, 1973. At theunion hall the employees received and signed union au-thorization cards and took union cards and literature withthem for distribution to other employees.On December 4, 1973, the employees distributed the lit-erature around the building at the Chestnut Street storeand in Joel Diamond's office.E. Events of December 5, 1973On December 5, 1973, around 2:30 p.m. Milton Dia-mond spoke to employees Lee, Desmarais, and Earnest atthe Chestnut Street store. What occurred is revealed by thefollowing credited excerpts from Lee's and Desmarais' tes-timony. 2Excerpt from Lee's testimonyA. He came in the back room where I was and said,"So you're going to get a Union in." So, I said, "Waita minute." And I went and got Chuck and Don andbrought them back with me. When I brought themback, he essentially repeated it. He said, "So you'regoing to get a Union in. Good, now you'll work." Hesaid, "I don't have to have a Union shop. I can have aUnion or a non-Union shop. I can have Union or non-Union men. Me and my sons run the business. I know2Milton Diamond testified to the effect that he did not know of unionactivity until around December10, 1973,and to the effect that this event didnot occur.I found Lee,Earnest, and Desmarais to be more frank,forthright,and truthful appearing witnesses than Milton Diamond and credit theirtestimony over Milton Diamond's as to this event.109people in New York and they know about Unions."He said he'd fight us all the way and he mentionedsomething about a pension plan and he said, "I canfire you right now."A. I stopped the conversation.Q.What do you mean you stopped the conversa-tion?A. I just ended it. I said "That's enough of this".This was aftersome small talkby Don and Chuck.Theymentionedsomething about the Union. He said,"What can a Union do for you" and we said, "Wewantedsomeprotection.We needed some protectionagainst being fired without just cause." And after thatthere wassome smallstuff about scheduling sometrucks and then we broke it up. I said, that's enough ofthis and Don and Chuck went back to the counter andIwent back to work.Excerpt from Desmarais'testimonyA.Well, youknow, he says,oh, you're goingUnion. In other words,now you're going to workharder.A. And he says that, you know, he didn't want theUnion there, and all that, you know, the exactwords-then he mentioned something about if he hadto he'd bring in the salesmen off the road, and all that,you know, to work the store, themselves, they couldrun it.The General Counsel alleged in effect that the Respon-dent by Milton Diamond, on December 5, 1973, engagedin (1) unlawful interrogation as to employee concerted ac-tivities, (2) threatened employees with discharge and otherreprisals because of their concerted activities, (3) threat-ened employees that the business would close because oftheir concerted activities, and (4) promised employees ben-efits to encourage them to cease their concerted activities.The facts adduced to establish these allegations are re-ferred to above.Considering all of the facts, I conclude and find that thefacts do not establish that Respondent has violated Section8(a)(1) of the Act by unlawful interrogation of employeesas to their concerted or union activities. Rather, the factsreveal that the employees had engaged in union activitieson December 3 and 4, 1973, that because of the smallnessof the Respondent's operations and employee complementand timing of events an inference is warranted, and I soinfer, that Respondent knew of such union activities, and'that the context of Respondent's remarks was not that ofinterrogation but rather the presentation of a position.Considering all of the facts, I am persuaded that Re-spondent, by Milton Diamond, threatened employees withdischarge and other reprisals because of their engaging inunionactivities in violation of Section 8(a)(I) of the Act. I 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDam persuaded that Milton Diamond's remarks to Lee thathe could fire him, and the remarks to the effect that thebusiness could be run by the family and the salesmen re-veal such threat of discharge and other reprisals.Considering the foregoing, I am persuaded that the factsrelied upon by the General Counsel to support the allega-tion of threat to close the business do not establish suchallegation but instead reveal simply a threat of dischargeand reprisals.Considering the facts relating to a reference to a pensionor insurance plan, the facts are insufficient to reveal thatsuch facts constitute a promise of benefit rather than astatementof what was already planned. Accordingly, suchallegation will be recommended to be dismissed.F. The Events ofDecember6, 1973 JThe Union sent a letter, dated December 6, 1973, to JoelDiamond, president of Diamond Automotive Distributors,Inc. The letter was received at Respondent's place of busi-ness by Charles Earnest. Earnest signed a return receiptcard for such letter. The letter was in an envelope havingthe Union's return address thereon. The letter was laterhanded to Joel Diamond by Earnest. Diamond looked atthe envelope and remarked in effect that he wanted toknow if it were a bomb or not.' Diamond opened the letterand went into his office.G. Events of December 7, 1973 sThe discharge of LeeOn December 7, 1973, Joel Diamond called Lee intoDiamond's office. With Joel Diamond at the time were hisbrother (John Diamond) and Milton Diamond. What oc-curred is revealed by the following credited excerpts fromLee's testimony.Q. Now, as near as you can recall, what was said onDecember the 7th in that office by any of the.partici-pants, or any of the people who were in there?A. Joel Diamond started the conversation by quot-ing.the energy crisis, the shortages around us, the oil,the plastics. He went on for a few minutes on that, andthen he mentioned that because of this he was going tohave to let me go.-Q. Because of what?3The facts are based upon a composite consideration of the demeanor ofthewitnesses and a logical consistency of the facts.Ifound Earnest toappear to be a more frank, forthright,and truthful appearing witness thandid Joel Diamond to the issue herein.Upon such composite considerationof Earnest's testimony and the logical consistency of facts,Icredit Earnest'stestimony over Diamond's where in conflict.Upon a composite of Earnest'scredited testimony and a logical consistency of the facts,the letter exhibitand signed return receipt card,Ifind the facts as set out.Icredit Desmarais'and Lee's corroboration of Earnest's testimony as tothe remarks made by Diamond..3The facts are based.upon a composite of the credited testimony of Leeand Desmarais.Idiscredit Joel Diamond's testimony where in conflict ther-eto. Both Lee and Desmarais testified in a more frank,forthright,and truth-fulmanner than did Diamond. For such reason, their testimony is creditedover Diamond's where in conflict.A. Because of the energy crisis, and so on and soforth.And I said, "You're letting the person with themost experience go?" He said, "Yes." I said to him,"Well, just last week you called us in and explainedthatwe were the nucleus of the crew"-meaningChuck, Don, and myself. He said, "Well, things havechanged."Q. That's what he said?A. Yes, sir.Q.Was anything else said?A. Yes. Milton Diamond mentioned that he wantedto let me go because of the Bangladesh deal, and I saidto him, "Isn't it because of the Union?"Q.Who did you say that to?A. Joel Diamond.Q. And what, if anything, did he say at that point?A. He shook his head indicating no.Q. Did he say anytling?A. Ten minutes, fifteen. minutes. I said, "If youwant me to work the rest of the day?" He said, no,he'd give me my checks so I could leave then.The General Counsel contends that the Respondent dis-criminatorily discharged Lee on December 7, 1973; be-cause of his union activity. The Respondent contends thatLee was not discharged because of his union activity, thatRespondent was unaware of union activity at the time ofLee's discharge, and that Lee was discharged for cause.The Respondent contends in effect that Lee had been un-satisfactory as a supervisor, had had problems with MiltonDiamond, had had problems with customers, and was dis-charged for economic reasons.Considering all of the facts, I am persuaded and con-clude and find that the preponderance of the facts revealthat the Respondent discriminatorily discharged Lee onDecember 7, 1973. The dispute between the GeneralCounsel's contention of facts.and Respondent's contentionof facts has been resolved by the determination'of facts.Although the facts reveal a basis for dissatisfaction be-tween the- Diamonds and Lee as regards personality con-flicts between Lee and Milton Diamond, possible customerproblems, and the broken lathe incident in late November,it is clear that as of December 1, 1973, the Respondent hadchanged its mind as to letting Lee go and had decided tokeep him as part of the nucleus, of a cut-down .crew. Thefacts reveal that Lee and others, after Respondent's De-cember 1, 1973, meeting with employees, decided concert-edly to engage in union activity and did commence unionorganizational activity on December 3 and 4, 1973. Thefacts further reveal that Respondent became aware of suchunion activity by December 5, 1973, and took steps tocombat the unionization of its employees.MiltonDiamond's actions on December 5, 1973, in talking to theemployees about union efforts, revealed opposition to theunion efforts and a propensity 'to engage in reprisals to-ward those who supported a union. Milton Diamond's ac-tions on December 5, 1973, in first approaching Lee beforehaving the other employees to meet for his remarks, and in DIAMOND AUTOMOTIVE DISTRIBUTORS, INC.telling Lee that he could fire him, reveal that Milton Dia-mond considered Lee as being a leader of the union move-ment.Considering the foregoing and the fact of no interveningreason to reveal a basis for change in attitude after Decem-ber 1, 1973, excepting Lee's union activity, I conclude andfind" that the facts reveal that Respondent discharged Leeon December 7, 1973, because of his union activities. Suchconduct is violative of Section 8(a)(3) and (1) of the Act. Itis so concluded and found.H. Events of December 8, 1973 6On December 8, 1973, Respondent's supervisor, JoelDiamond, called employeesDonaldDesmarais andCharles Earnest into his office. What occurred is revealedby the following credited excerpts from Desmarais' testi-mony.Excerpt from Desmarais' testimonyQ. All right. Tell us as near as you can recall whatwas said by you, by Joel, and tell us when in thisconversation that Chuck Earnest joined the conversa-tion,and what, if anything, Chuck said?JUDGE STONE:What is the date of this?MR. DICIERO: December the 8th, a Saturday.Q. (By Mr. DiCiero) Go ahead.A.Well, he called me in his office and he asked-the first thing he said, he said, "What's this about theUnion?" I told him, "I don't want to talk about it." Hesaid that there's no way that the Union could get inbecause I was still manager-well, before he startedsaying that, the thing is, right after he asked me, youknow, "What's this about the Union," and I said, "Idon't want to talk about it," at that point there Chuckwas called in.Q. Uh-huh. So what else was said, do you recall?Q.Well, Chuck was in there, the both of us, and hesaid there's no way that the Union could get in be-cause I couldn't vote, Al couldn't vote, somethingabout Gladys couldn't vote because she was consid-ered clerical, and that somebody that was working forhim had a criminal record and couldn't vote. Hedidn't indicate who it was, you know. Then he saidsomething about he belonged to a warehouse associa-tion and they were going to stand behind him onehundred percent.Considering the foregoing, I conclude and find that theRespondent, by Joel Diamond, engaged in unlawful inter-rogation of Desmarais concerning his and others' unionactivities. Such conduct is violative of Section 8(a)(1) of theAct. It is so concluded and found.6The facts are based upon the credited testimony of Donald Desmaraisand Charles Earnest and based upon the fact that they appeared as morefrank,forthright, and truthful witnesses in their testimony as compared toJoelDiamond's testimonial demeanor.Diamond's testimony in conflictwith the facts found is discredited.1.Events ofDecember11, 1973IIIOn December 11, 1973, Milton Diamond engaged inseveral conversations with employees. The facts as to suchconversations are revealed by the following credited ex-cerpts fromBatte'stestimony.Q.When did your first conversation with Mr. Dia-mond take place?A. It was approximately 8:15 of the same morning.Q.Where did you talk to him?A.Well, it was at the front of the store. He instruct-ed me to get Ted Cunningham from the back of thestore and come up front, he wanted to talk to us.Q. To the best of your recollection, what did Mr.Diamond say?A.Well, the first thing he said to us was, "What isthis with this meeting tonight?" I shrugged my shoul-ders, and then he continued on and he said, "I under-stand there's a Union meeting tonight." He continuedabout the Union. He said, "What do you people needa union for?" So I told him, I said, "We need jobsecurity, possibly better wages, protection all the wayaround as far as job security was concerned." He saidthat he didn't see why a Company of his size shouldhave to havea union.He also said that he didn't wantto be knownas aninstigator of unions in his particularbusiness in that geographical area.Q. At this early morning meeting, was anythingmentionedabout the firing of George Lee?A. Not at that 8:15 meeting, no. There was a meet-ing later on in that same morning where Mr. Diamondand I were conversing about it. He had told me, hesaid he couldn't understand why we were all followingGeorge Lee. He said he was just leading us around. Hewas only interested in his own job security, he didn'tcare about us, there was no sense for us to follow him.Q. Do you recall talking about the business at thistime?A. Yes, this later meeting between 10:00 and 11:00.Mr. Diamond said-he reiterated again what he saidearlier in the morning, saying that the size of his busi-ness,he didn't need a union, didn't want a union, hecould bring in his outside salesmen if he wanted to. Hesaid that business was slow, the season was slow,which it was, and he said there could possibly be lay-offs, and he said or as a last term, he could close thestore.Q. Directing your attention to later that day, didyou have any further discussions with Mr. Diamondthat day?A. Yes, I did. That previous weekend, I had beenmulling over in my mind whether or not the Unionwas the right thing for this particular Company. Iwasn't too sure. So I was thinking over the weekend 112DECISIONS OFNATIONALLABOR RELATIONS BOARDthat maybe we should get together with the Diamonds,Milton and Joel and John, or whoever they wanted,and maybe get the thing thrashed out, you know, getall the complaints and all the problems ironed out. SoIaskedMr. Diamond if we could possibly have ameeting that day, or any time at his convenience, andhe said, fine.****A.Well, I had called Chuck Earnest and Don Des-marais and I asked them how they felt, and theyweren't exactly overjoyed about the idea but they said,well, let's give it a try. So we did. I then said to MiltonDiamond, it's all set, and he said, fine, you know,make the arrangements with Joel, which I did do thatafternoon, and he said come on up, I think it wasbetween 4:00 and 4:30 that afternoon.Q. And who was there?A.Myself,Chuck Earnest, Don Desmarais, andRick, one of the office personnel, and John and JoelDiamond.Q. About what time was it held?A. Approximately 5:00 o'clock.Considering the foregoing, I conclude and find that theRespondent, by Milton Diamond, on December 11, 1973,(I)'interrogated employees about their union activities in amanner constituting interference, restraint, and coercion inviolation of Section 8(a)(1) of the Act, and (2) created theimpression that the employees' union activities were undersurveillance. Such conduct is violative of Section 8(a)(1) ofthe Act.The General Counsel further contended that Respon-dent, by Milton Diamond, on December 11, 1973, threat-ened that the Respondent would close the business to pre-vent the Union from getting in. Batte's testimony on thispoint was presented in such a way that it lacks the precise-ness necessary to constitute substantial evidence to estab-lish that the references to closing the business was otherthan reference to need to do so because of the slowness ofbusiness. The evidence is of insufficient probative value toestablish a threat to close the business because of employ-ees' union activities. It is so concluded and found.J.Events of January 2, 1974 7On January 2, 1974,Desmarais and Joel Diamond had adiscussion.The discussion ensued because Desmarais hadmisunderstood the Respondent's obligation concerning hisBlue Cross-Blue Shield costs.Afterdiscussion concerningRespondent's obligations as to Blue Cross-Blue Shield in-surance, Joel Diamond and Desmarais discussed Desma-rThe facts are based upon the credited testimony of Desmarais. I foundDesmarais to appear to be a more frank, forthright, and truthful appearingwitness than I did Joel Diamond and credit his testimony over Diamond'swhere such testimony is in conflict.rais' ideas of how to increase business and of how to set upa new inventory system. What else occurred is revealed bythe following credited excerpts from Desmarais' testimony.A. It was-I described the ideas that I had, and allthat, you know, how to put the things on the cards,you know, and I said-the point where he said, youknow, why don't you take it home and, you know,start making up the cards, you know, and then later onitwas brought up-I brought up, I said, you know, Iwant to keep my job and, you know, what I'm lookingfor is security, you know, I said, I don't want the samething happen to me as it did to George. He turnedaround and he said, "We let George go because of theUnion."Q. That's what Joel Diamond said to you?A. Yes, he did.Considering the foregoing, I conclude and find that theRespondent, by Joel Diamond, threatened employees withdischarge if they engaged in union activities. Such conductis violative of Section 8(a)(1) of the Act. It is so concludedand found.K. Events of January 15, 1974 8Desmarais credibly testified to the effect that an employ-ee named Shapiro left the Respondent in mid-January1974; and that he (Desmarais) had a conversation with JoelDiamond around such time. What occurred with respect tosuch conversation, and the relationship to the 8(a)(1) is-sues, is revealed by the following excerpts from Desmarais'testimony.Q. Okay. As near as you can recall, tell us what wassaid, what you said, what Joel said at this time?A.Well, I walked in the office and he closed thedoor and he said, "What I'm going to tell you, I don'twant it going out of the office." Well, before he calledme in the office, he was on the phone for quite a whilewith somebody, I don't know who. He said whoeverhe was talking to suggested that they get the electionover with as soon as possible, and the way he wasindicating it was going to be in the next week-youknow, the weeks to come. He said something about hedidn't know whether he was going to let me vote be-cause he didn't know which way I was going to vote.Then he brought up that if I voted for the Union-well, just before that, he said something about if theUnion got in, that he'd have to take George back andI'd end up without a job.Q. Go ahead.A. And he said he didn't know whether he'd let mevote or not because he didn't know which way I wasgoing to vote. Then he said Al Batte couldn't vote.8 The facts are based upon the credited testimony of Desmarais. For thesame reasons previously given. I credit Desmarais' testimony over JoelDiamond's where in conflict. DIAMOND AUTOMOTIVE DISTRIBUTORS, INC.113Q. (By Mr. DiCiero) What, if anything else, wassaid?A. He wanted me to find out which way-well, hebrought upnames,likemyself, you know, he didn'tknow if he was going to let me vote or not, and that ifthe Union did get in, that he'd have to take Georgeback. In other words, he couldn't have George and Ithere at thesame time.The General Counsel contends that the Respondents, bythe foregoing conduct of Joel Diamond, engaged in unlaw-ful interrogation and in threats of discharge violative ofSection 8(a)(l) of the Act.As to the question of interrogation, I note that Desma-rais' testimony was presented in an imprecise and ramblingmanner. Desmarais seems to have started in a conclu-sionary way to have testified relative to the matter of inter-rogation. Desmarais, however, did not finish such testimo-ny in a meaningful way. Desmarais' testimony is not ofsufficient probative value to establish that unlawful inter-rogation (in violation of Section 8(a)(1) of the Act) oc-curred.Considering the remarks by Diamond concerning thefact that if the Union came in, Diamond would have totake George Lee back, that he couldn't keep both Lee andDesmarais, in context with the fact that prior to the Unionactivity of the employees Respondent had intended to op-erate with a nucleus of employees including both Lee andDesmarais. I am persuaded that the remarks were intendedto convey to Desmarais a threat to his job security if hesupported the Union. Such conduct is violative of Section8(a)(1) of the Act. It is so concluded and found.L. Events January 15, 1974-February 23, 1974The discharge of DesmaraisDuring the conversation between Desmarais and JoelDiamond on January 15, 1974, Desmarais told Diamondthat he (Desmarais) would have to protect himself and lookfor another job.9 Diamond told Desmarais that he wouldgive him (Desmarais) good references and that he (Desma-rais)would not have any trouble finding another job be-cause of his background and experience. Desmarais toldJoelDiamond that he would give him at least 2 weeksnotice before he left.After the above conversation Desmarais commenced ef-forts to locate other employment. On February 8, 1974,Desmarais was contacted by an employer named Milli-pore.Millipore wanted to know whether Desmarais wasworking and whether he was still interested in employmentatMillipore.Millipore indicated to Desmarais that a jobwas available, that they would want him (if hired) to reportto work on February 19, 1974, and that they would tele-9 1 credit Desmarais'testimony over Joel Diamond's testimony as to theconversation on January15, 1974.Both Diamond and Desmarais appearedto be witnesses who were not thoroughly reliable on all points.Desmarais asto his testimony relating to the January 15, 1974, conversation,however,appeared to be a more reliable witness than Joel Diamond.Considering thisand the logical consistency of all the facts,Ifind the facts as indicated.phone him by the night of February 11, 1974, if he were tobe employed. Desmarais told the Millipore official that hehad told his employer (Diamond) that he would give Dia-mond 2 weeks notice. Desmarais also told the Milliporeofficial in effect that Diamond needed him for such periodof time because another employee was going on vacation.On February 11, 1974, Desmarais told Joel Diamondabout his conversation with the Millipore official on Feb-ruary 8, 1974.10 Desmarais told Joel Diamond in effect thathe had located a new job with Millipore, that Milliporemight want him to report to work by February 19, 1974.Joel Diamond asked Desmarais as to whether he (Desma-rais)was going to give Diamond notice. Desmarais did notreply but shook his head, indicating that he would not beable to give notice. Desmarais told Joel Diamond that Mil-liporewas supposed to call him that night and let himknow about the job. Joel Diamond asked Desmarais to lethim know what happened.Millipore did not call Desmarais about the expected jobon February 11, 1974. On February 12, 1974, Desmaraistold Joel Diamond that he had not heard from Millipore.On Saturday, February 16, 1974, some of the driversasked Desmarais whether the Respondent was going towork on Monday, February 18, 1974 (a legal holiday inMassachusetts-for' Washington's birthday).Desmaraistold the drivers that as far as he knew that Monday was aholiday, that Joel Diamond had not told him anything,that they should ask Joel Diamond. One of the drivers stat-ed that if they were to work, Joel Diamond would havetold them. The drivers then left work.Later, on Saturday, February 16, 1974, Joel DiamondtoldDesmarais that the Respondent had deliveries andwork to do on Monday (February 18, 1974).Desmarais, however, did not work on Monday, Febru-ary 18, 1974. On Tuesday, February 19, 1974, Joel Dia-mond asked Desmarais why he had not reported to workon February 18, 1974. Desmarais told Diamond that hehad thought that Monday was a holiday. Joel Diamondreminded Desmarais that he had told him on Saturday thattherewas work to do on Monday. Desmarais told Dia-mond that he had thought that Diamond was confused andthinking about Tuesday instead of Monday.On February 20, 1974, the Respondent brought in asalesman, Robert Fone, to learn the aspects of Desmarais'work. Thereafter, on February 21, 1974, Joel.Diamondasked Desmarais if he had heard from Millipore (about theexpected job). Desmarais told Joel Diamond that he hadnot heard from Millipore, that he didn't expect- to hearfrom Millipore since if he were going to, he would haveheard by then.On February 22, 1974, Joel Diamond and Desmaraishad another conversation. The facts thereto are revealedby the following credited excerpts from Desmarais' testi-mony.A. I went into the office and we closed-he had meclose the door. He brought up the point again, did IThe facts are based upon a composite of the credited aspects of thetestimony of Desmarais and Joel Diamond. The testimony of either Desma-rais or Joel Diamond not set forth is either discredited as inconsistent withall of the facts or not set forth because not of value. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDhear from Millipore? I said no. He said, why don't yougive him a call and try to find out, you know, whetheryou can get the job or not. I told him, I said, I don'teven know who I talked to. I don't even know theguy'sname.I said how am I going to do that? Then hejust sat back and he said, well, I made plans, youknow, I thought you were going to leave. The thing is,he says, "We're going to have to let you go." I said,you know-I didn't know what to say at that point.The thing is, I didn't have no job lined up. I turnedaround and I told him, I said, "I've got nothing linedup. How in the world am I going to feed my family,"you know, I've got a family to support, you know,house payment-mortgage, and all that to pay. I toldhim, "I wasn't going to leave you up in the air. I wasgoing to give you at least two weeks notice. You'releaving me right up in the air," which, you know, I feltwasn't fair. He said, "Let me think about it. I'll let youknow before you go home.Later, around 5:15 on February 22, 1974,Desmarais andJoel Diamond had another conversation as is revealed bythe following credited excerpts from Desmarais' testimony.A. He said that he thought about it and all that,and he said that he's going to have to let me go. Andthen I asked him, I said, "Am I fired or laid off?" Hesaid, "Not this again."Q. Yeah,,what else?A. And he said-you know, the thing is, I wantedto find out whether I was fired or laid off. I told him,Isaid, if I'm fired, I said, I can't collect unemploy-ment. And the thing is, I said, if I'm laid off; at least Ican collect unemployment, at least I'll have somethingcoming in. And also I brought up the point that, youknow, if I go looking for a job, what am I going to tellthem, my-you know, when I go for an interview, Iwas fired or laid off. I didn't know. He says-at thatpoint he turned around and said, "Let me check andsee if you can collect if I say.you're fired," and he said,"Give me a call Monday afternoon, I'll. let you know."At that point, it was around 5:30, it wastimefor me togo home so I just started walking out. He said, "Havea good weekend." I said, "How do you expect me tohave a good weekend," and I just kept going.On February 23,.1974, Desmarais went back to the Re-spondent and had another conversation with Joel Dia-mond as is revealed by the following credited excerptsfrom Desmarais' testimony.A.Well, I walked in like a normal day, you know, Istood in front-of the store. Joel was there. When Iwalked in, he walked in his office, but I stayed in frontof the counter, and then he came back out and Isaid-I asked him, "Am I all done?" He said, "Yes." Iasked him, I said, "Am I laid off or am I fired?" Hesaid, "You're fired." I asked him, "For what reason?"He said, "I don't want anybody working for me look-ing around for another job."Q. I see.A. Andhe went into details about a certain inter-view I went to. He knew exactly where I went, who Isaw, you know,he was getting a lot of phone calls forreferences,and I was taking too much time off fromwork,you know, going on interviews.ConclusionConsidering all of the foregoing, I am persuaded andconclude and find that the preponderance of the evidencedoes not establish that the Respondent discriminatorilydischarged Desmarais on February 22, 1974, in violation ofSection 8(a)(3) and (1) of the Act. The facts reveal thatDesmarais engaged in the initial union organizational ac-tivities in December 1973, and that his interest and supportof the Union continued until his discharge. The evidencedoes not reveal, however, that Desmarais' activity on be-half of the Union after December 7, 1973, was great. How-ever, because of the small employee complement and thetotal facts relating to union activity, I am persuaded andconclude and find that the Respondent had reason to be-lieve and did believe that Desmarais was a union support-er.The facts in this case reveal that the Respondent wasopposed to the Union, and engaged in conduct violative ofSection 8(a)(I) and (3) of the Act. If valid reasons did notexist for the termination of Desmarais on February 22,1974, the union activity of Desmarais, the Respondent'sknowledge of Desmarais' union activity, Respondent'sconduct violative of Section 8(a)(3) and (I) of the Act, andRespondent's antiunion animus would warrant findingsthat the discharge of Desmarais was for discriminatory rea-sons. Included in support of such findings would be anevaluation of the indication to Desmarais that Respondentwas selecting persons for continuance or discharge on thebasis of belief as to their union activity or support of howtheywould vote in an oncoming NLRB representationelection. The timing of Desmarais' discharge on February22, 1974, with a stipulated election agreement entered intoon February'22, 1974, would further support such findings.The timing of events and the facts.thereto must be con-sidered, however, in the light of. other facts. In January1974,Desmarais indicated to the Respondent that he wasgoing to look for another job. Later, on February 11, 1974,Desmarais told Respondent in 'effect that there. was astrong possibility that he had located another job and thatif it went through, the strong possibility existed that hewould have to report to such job by February 19, 1974.Later, although told to report to work for Respondent onFebruary 18, 1974, Desmarais did not report to work onsuch date. On February 19, 1974, when asked about thefailure to report to work on February 18, 1974, Desmaraisgave a.weak and obviously evasive answer, to wit, that hethought February 18, 1974, was a "holiday."'.' When re-minded of the prior instructions to report to work, Desma-rais gave a weak answer to the effect that he thought JoelDiamond was "confused" in such instructions.12 On Febru-" It was a legal holiday in Massachusetts. but Respondent by virtue ofthe prior instructions on February 16, 1974, obviously recognized the replyas merely a pretextuous excuse.12From a careful observation of Desmarais while he testified and his DIAMOND AUTOMOTIVE DISTRIBUTORS, INC.ary 20, 1974, Respondent took steps to prepare to replaceDesmarais by bringing in Forte, a salesman, to learn thework. Considering all of this, I am persuaded, and con-elude and find that Respondent considered that it couldnot rely on the continued employment of Desmarais or hisassertions thereto.13 Under such circumstances, I concludeand find that the preponderance of the facts does not es-tablish that Respondent discriminatorily discharged Des-marais on February 22, 1974. Accordingly, it will be rec-ommended that the allegation that Respondent discrimina-torily discharged Desmarais in violation of Section 8(a)(3)and (1) of the Act be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's op-erations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.Having found that the Respondent discriminatorily dis-charged and has refused and is refusing to reinstate GeorgeLee, I shall recommend that Respondent offer him imme-diate and full reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority orother rights and privileges. In addition, I shall recommendthat the Respondent make him whole for any loss he mayhave suffered by reason of the discrimination against himby payment to him of a sum of money equal to that whichhe would normally have earned from the date of his dis-charge, less net earnings during said period. Backpay shallbe computed with interest on a quarterly basis in the man-ner described by the Board in F.W.Woolworth Company,90 NLRB 289, 291-295 (1950);IsisPlumbing & HeatingCo., 138 NLRB 716 (1962).Because of the character of the unfair labor practicesherein found, the recommended Order will provide that theRespondent cease and desist from in any other mannerinterferingwith, restraining, and coercing employees in theexerciseof their rights guaranteed by Section 7 of the Act.Upon the basis of the above findings of fact and uponthe entirerecord in the case, I make the following:testimony, it is clear that he knew he was supposed to work on February 18,1974, and that his answers to Joel Diamond were not forthright. I am per-suaded that Diamond considered the answers in the same light.13While Respondent was aware of Desmarais' statements on February 12and thereafter that he had not heard from Millipore, the facts reveal thatRespondent was aware of continuing efforts by Desmarais to secure otheremployment. Under such circumstances, the failure of Desmarais to workon February 18, 1974, ample cause for concern as to the reliability of Des-marais as anemployee for future workexisted.CONCLUSIONS OF LAW1151.Diamond Automotive Distributors, Inc. and NewtonCarburetors and Ignition, Inc., each is an Employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act, and together constitute a single enterprise,the Respondent herein.2. InternationalUnion of United Automobile, Aero-space and'Agricultural Implement Workers of America(UAW), is and has-been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.3.By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent engaged in unfair labor practices pro-scribed by Section 8(a)(1) of the Act.4.By discriminating in regard to the hire and tenure ofemployment of George Lee, thereby discouraging member-ship in the Union, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(I) and (3) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 14Respondent,Diamond Automotive Distributors, Inc.and Newton Carburetor and Ignition, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against em-ployees because of their activity on behalf of InternationalUnion of United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), or on behalf ofany other labor organization.(b) Interrogating employees concerning their union orprotected concerted activities, sympathies or beliefs in amanner constituting interference with, restraint or coercionwithin the meaning of Section 8(a)(I) of the Act.(c)Threatening employees with discharge or other repri-sals because of their engaging in union or protected con-certed activities.(d)Giving employees the impression that their union orprotected concerted activities are under surveillance.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer to George Lee immediate and full reinstate-ment to his former job or if such job no longer exists, to asubstantially equivalent position without prejudice to his14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48 of the Rules and Regulations be adopted by the Board and become itsfindings, conclusions and Order, and all objections thereto shall be deemedwaived for all purposes. 116DECISIONS OF NATIONALseniority or other rights and privileges,and make himwhole in the manner set forth in the section of this Deci-sion entitled"The Remedy."(b) Preserve and make available to the Board or itsagents for examination and copying all payroll records, So-cialSecurity payment records,timecards,personnel re-cords and reports and all other records necessary or appro-priate to analyze the amount of backpay due.(c)Post at its stores in Newton,Massachusetts,copies ofthe attached notice marked "Appendix."15Copies of the15 In the event that the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."LABOR RELATIONS BOARDnotice on forms provided by the Regional Director for Re-gion I,after being duly signed by Respondent's authorizedrepresentative,shall be posted by it for a period of 60 con-secutive days thereafter,in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by the Respondent toinsure that such notices are not altered,defaced,or coveredby any other material.(d)Notify the Regional Director for Region 1,inwrit-ing,within 20 days from the date of the receipt of thisOrder,what steps the Respondent has taken to complyherewith.It is recommended that the allegations of the complaint,not found to have been established,be dismissed.